DAY, J.
1. Where children of school age are legal residents of a school district in any county of this state and, by reason of the loss of a parent, or parents, or domestic difficulties, such children áre placed in a private children’s home or orphan asylum and have attended the public schools of the school district in which such home or asylum is located, such school district is entitled to recover, from the school district in the county in which such children had a legal residence immediately prior to becoming inmates of such private children’s home or orphan asylum, the expense of such attendance, as provided by law. (State, ex rel. King, Prosecuting Attorney, v. Sherman, County Auditor, 104 Ohio St., 317, approved and followed.)
2. Where the auditor of the county, in which the school district is located wherein such children have a legal residence, has refused to issue a warrant on the county treasurer for the payment of such claim, a writ of mandamus will lie compelling him to perform such duty.
Writ allowed.
Marshall, CJ., Allen, Kinkade, Robinson, Jones and Matthias, JJ., concur.